Citation Nr: 0409092	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
wrist ganglion cyst.

2.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1995 to November 
1998.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a September 1999 rating action that 
granted service connection for a left wrist ganglion cyst, a 
herpes simplex virus infection, and spider veins of each leg 
and assigned initial noncompensable ratings therefor from 
November 1998; that rating action also granted service 
connection for several other disabilities, each assigned a 
noncompensable rating, and denied a 10 percent rating for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  In November 1999, a 
Notice of Disagreement (NOD) was received with the initial 
noncompensable ratings assigned the wrist cyst and virus 
infection, and the denial of a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  Inasmuch as the claim for a 
compensable rating for a left wrist ganglion cyst involves 
disagreement with the initial percentage disability rating 
assigned, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A Statement of the Case (SOC) was issued 
subsequently in November 1999, and a Substantive Appeal was 
received in January 2000.  A NOD with the initial 
noncompensable ratings assigned the spider veins of each leg 
was received in March 2000.

By decision of March 2001, the Board denied an initial 
compensable rating for a herpes simplex virus infection, and 
remanded the issues of an initial compensable rating for a 
left wrist ganglion cyst and a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 to the RO for further 
development of the evidence and for due process development.  
A SOC on the issues of the initial noncompensable ratings 
assigned the spider veins of each leg was issued in February 
2003, but the veteran did not perfect her appeal with respect 
to those issues by filing a Substantive Appeal.  A SSOC on 
the issues of an initial compensable rating for a left wrist 
ganglion cyst and a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 was issued in August 2003.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In the March 2001 remand, the Board instructed the RO to 
obtain copies of all private records of medical treatment of 
the veteran for a left wrist ganglion cyst.  Although the 
record at that time indicated medical treatment of the 
veteran in 1998 and 1999 by an unnamed primary care 
physician, an orthopedist, and                       2 
chiropractors, as well as by 2 named physicians, no attempt 
to obtain these records was made.  The Board finds that due 
process of law requires the RO to give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying her that she has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The RO should specifically request information and written 
authorization to enable it to obtain all medical records of 
her treatment and evaluation by the medical providers who 
were her primary care physician, orthopedic physician, and 2 
chiropractors when she resided in Connecticut in 1998 and 
1999; and all medical records of her treatment and evaluation 
by Dr. Christopher Z. Lachowski, Natural Family Health Care 
Center of the Shoreline, Flanders Plaza Offices, P.O. Box 
369, East Lyme, Connecticut 06333; and by Dr. Pelker (or 
Palker), general practitioner.  

In March 2001, the Board also directed the RO to arrange for 
the veteran to undergo VA orthopedic examination.  Appellate 
review discloses that the veteran failed to report for 
examinations scheduled for dates in 2001, 2002, and 2003.  
Thus, medical information needed to adjudicate the claims was 
not received, and the denial of the claims was continued.  
However, the record does not contain a copy of any notice of 
the dates and times of the examinations sent to the veteran 
by the pertinent VA medical facilities, as a result of which 
it is unclear as to whether she was aware of the consequences 
of her failure to report.  

Under these circumstances, the Board finds that the veteran 
should be given another opportunity to aid VA in obtaining 
information needed to fairly adjudicate the claims on appeal 
by reporting for the necessary examination.  The veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to her by the VA medical facility at 
which it was to have been conducted.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The RO's adjudication of the claim for an 
initial compensable rating for a left wrist ganglion cyst 
should include specific consideration of whether a "staged 
rating" (assignment of separate evaluations for different 
periods of time based upon the facts found) pursuant to 
Fenderson is warranted.  

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should send to the veteran a 
letter requesting her to provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
request her to identify and furnish 
authorization to enable the VA to obtain 
all records of her treatment and 
evaluation by the medical providers who 
were her primary care physician, 
orthopedic physician, and         2 
chiropractors when she resided in 
Connecticut in 1998 and 1999.  The RO 
should specifically request her to 
furnish written authorization to enable 
it to obtain all medical records of her 
treatment and evaluation by      Dr. 
Christopher Z. Lachowski, Natural Family 
Health Care Center of the Shoreline, 
Flanders Plaza Offices, P.O. Box 369, 
East Lyme, Connecticut 06333; and by Dr. 
Pelker (or Palker), general practitioner.

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to her that 
she has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination  to 
obtain information as to the degree of 
severity of her left wrist ganglion cyst.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
reports should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
tests and studies (to include X-rays and 
range of motion testing of the left 
wrist, expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render specific left 
wrist findings as to whether, during 
examination, there is                   
(a) dorsiflexion less than 15 degrees; 
(b) palmar flexion limited in line with 
the forearm; (c) favorable ankylosis in 
20 to 30 degrees of dorsiflexion; (d) 
ankylosis in any other position except 
favorable; (e) unfavorable ankylosis, in 
any degree of palmar flexion, or with 
ulnar or radial deviation; or (f) 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins. He should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left wrist due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion.

Lastly, the examiner should comment as to 
whether, and if so, the extent to which, 
the veteran's left wrist ganglion cyst 
and thoracic strain are of such character 
as to clearly interfere with normal 
employability.

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to her by 
the VA medical facility at which it was 
to have been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial compensable rating for a left 
wrist ganglion cyst on appeal in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  
Otherwise, the RO must document its 
consideration of whether a "staged 
rating" pursuant to Fenderson is 
warranted.  If an initial compensable 
rating for a left wrist ganglion cyst is 
not granted, the RO must then adjudicate 
the issue of entitlement to a 10 percent 
rating for multiple noncompensable 
service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.      
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC that includes 
clear reasons and bases for its 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at            38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


